TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 27, 2014



                                      NO. 03-13-00805-CV


                                  Andrea Chambers, Appellant

                                                 v.

                                Bank of America, N. A., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 24, 2013. Having

reviewed the record, the Court holds that Andrea Chambers has not prosecuted her appeal and

did not comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.